Citation Nr: 1605188	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Charcot arthropathy, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to a higher rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's Charcot arthropathy is shown to be as likely as not related to service or to the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Charcot arthropathy, to include as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for Charcot arthropathy is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for Charcot arthropathy is warranted.

First, giving the Veteran the benefit of the doubt, the Veteran has established a current diagnosis of Charcot arthropathy.  See May 2014 VAMC Treatment Record (noting history of bilateral Charcot arthropathy); April 2014 VAMC Treatment Record (noting Veteran has Charcot arthropathy); November 2012 VAMC Treatment Record (reporting assessment of Charcot arthropathy); July 2012 Podiatrist Letter (finding early Charcot arthropathy); June 2012 VAMC Letter (finding suspected Charcot arthropathy with early joint changes); May 2012 VAMC Treatment Record (discussing evaluation of chronic fractures and Charcot arthropathy); February 2012 Private Orthopedic Treatment Record (noting history of Charcot arthropathy and finding tarsal and tarsometatarsal articular disease); but see June 2012 VA Examination Report (finding Veteran's conditions are not diagnostic of Charcot arthropathy).  The Veteran's podiatrist explained that the Veteran's MRI findings showing inflammation and swelling as well as the changes with the Veteran's instrinsic foot musculature (which are consistent with neuropathic or arthropathic changes) are symptoms generally associated with Charcot arthropathy.  See July 2012 Podiatrist Letter.

Second, giving the Veteran the benefit of the doubt, the Veteran has established a link between his Charcot arthropathy and his service, or his service-connected diabetes mellitus.  FootCareMD materials submitted by the Veteran explain that Charcot arthropathy occurs in patients with peripheral neuropathy resulting from certain conditions, including diabetes.  See October 2015 Veteran's Submission.  In a June 2012 letter, a VA provider explained that the Veteran had early joint changes, or suspected Charcot arthropathy, not clearly diagnostic at that time.  The physician explained that Charcot arthropathy is damage to foot bones and joints caused by loss of protective sensation in the feet, and that the Veteran's neuropathy was thought to be caused by diabetes.  The Veteran's podiatrist also opined that the Veteran's Charcot arthropathy was related to diabetes and articular disease.  See July 2012 Podiatrist Letter.  The podiatrist explained that the Veteran sustained tarsometatarsal articular disease as a result of improper shoe gear and boot wear during service.  The podiatrist further explained that tarsometatarsal articular disease and diabetes mellitus provide a greater likelihood of the development of Charcot arthropathy.  The Podiatrist addressed the observations and findings made by the June 2012 VA examiner.  While the June 2012 VA examiner separated out the Veteran's symptoms and therefore opined that the Veteran's condition was not diagnostic of Charcot arthropathy, the Podiatrist opined that the Veteran's symptoms were consistent with his Charcot arthropathy diagnosis, which he determined was due to his combined diabetic mellitus and chronic arthritic changes..

In light of the evidence above, and resolving all reasonable doubt in favor of the Veteran, the Board finds the nexus requirement has been met.  The Board therefore finds that entitlement to service connection for Charcot arthropathy as secondary to diabetes mellitus is warranted. 


ORDER

Service connection for Charcot arthropathy is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for his service-connected diabetes mellitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a remand is necessary in order to obtain outstanding treatment records referable to the Veteran's diabetes mellitus.  VA treatment records from February 2011 to February 2013 and from January 2014 to February 2015 have been associated with the claims file.  The claims file does not contain VA treatment records from February 2013 to January 2014 or after February 2015.  In addition, certain VA treatment records, such as the November 2014 note referencing endocrinologist Dr. Streisfeld, and August 2014, September 2014, and December 2014 notes, suggest that additional treatment records had been scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) system but have not yet been associated with the claims file.  It also appears that the Veteran was treated by Dr. Streisfeld on February 2015 through the VA system.  On remand, all outstanding VA treatment records should be obtained for consideration in the Veteran's appeal.

The Board also notes that the Veteran submitted evidence from private providers, including Dr. Lattin.  The April 2013 treatment record submitted by the Veteran and signed by Dr. Lattin appears incomplete as it references "above studies" that were not included in the Veteran's submission.  The Veteran should be provided an opportunity to submit the complete April 2013 treatment record and any other private treatment records pertinent to his claim.

The Veteran last underwent a VA diabetes mellitus examination in June 2012.  At that time, the VA examiner noted that the Veteran's diabetes was managed by a restricted diet and that he was prescribed oral hypoglycemic agents.  The examiner found that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  The examiner noted that the Veteran sees his diabetic care provider less than twice a month, and had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  

Subsequent to the examination, the Veteran submitted additional evidence.  In his May 2013 Substantive Appeal, the Veteran reported that he is not allowed to walk more than 150 feet per the orders of his heart doctor and his VA primary care physician's assistant.  A September 2015 cardiologist's note states the Veteran should avoid heavy lifting and strenuous activities and notes a history of coronary artery disease.  May 2012 and November 2012 VA treatment notes limit the Veteran to walking 150 to 200 feet.  An incomplete April 2013 treatment record signed by Dr. Lattin indicates that based on certain studies (which were not included in the Veteran's submission) and the Veteran's cardiac situation, the Veteran should not engage in strenuous activity.  In addition, as to the frequency of provider visits, the Veteran submitted a September 2015 appointment management module record showing more than two visits per month in November 2014 and December 2014.  

During the September 2015 Board Hearing, the Veteran testified that his glucose levels vary from 60 to 250.  Tr., p. 15.  He testified that he feels "wacky" below 80, shakes, cannot drive, and his vision gets blurry, and that he takes glucose pills to recover.  Id.  He testified that he has not had hospitalizations for episodes of ketoacidosis or hypoglycemic reactions and that he sees various providers relating to his diabetes mellitus.  Id.  He also testified that he has been instructed by his doctor not to walk more than 150 feet and that his exercise is limited to swimming.  Tr., pp. 12-13.

The Board finds that an additional examination is necessary as the Veteran's testimony and the medical evidence added since the June 2012 examination raise the possibility of significantly worsening symptoms.  A remand is therefore required in order to determine the current nature and severity of the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or federal facilities, which pertain to his diabetes mellitus, to include any additional treatment records from Dr. Lattin.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained, to include February 2013 to January 2014 VA treatment records, post-February 2015 VA treatment records, any February 2015 record reflecting treatment by Dr. Streisfeld, and any other relevant treatment records loaded or scanned into the VISTA Imaging System, to include the November 2014 note regarding Dr. Streisfeld, and the August 2014, September 2014, and December 2014 notes.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, arrange for a VA examination to address the current nature and severity of the Veteran's service-connected diabetes mellitus.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected diabetes mellitus, including whether it requires the use of insulin or the regulation of activities.  The examiner should specifically note the number of episodes of ketoacidosis or hypoglycemic reactions that have required hospitalizations, and the frequency with which he sees his diabetic care providers.  He or she should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent lay and clinical evidence of record, particularly the Veteran's previous VA examination conducted in June 2012, the Veteran's September 2015 Board hearing, and the Veteran's clinical and home glucose readings.

All opinions should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


